             Case 4:19-cv-07637-JST Document 28 Filed 01/31/20 Page 1 of 26




 1   DAN SIEGEL, SBN 056400
     ANNE BUTTERFIELD WEILLS, SBN 139845
 2   EMILYROSE JOHNS, SBN 294319
 3   SIEGEL, YEE, BRUNNER & MEHTA
     475 14th Street, Suite 500
 4   Oakland, California 94612
     Telephone: (510) 839-1200
 5   Facsimile: (510) 444-6698
 6   Emails: danmsiegel@gmail.com; abweills@gmail.com;
     emilyrose@siegelyee.com
 7
     Attorneys for Plaintiffs
 8   ARMIDA RUELAS, DE’ANDRE EUGENE COX,
 9   BERT DAVIS, KATRISH JONES,
     JOSEPH MEBRAHTU, DAHRYL REYNOLDS,
10   MONICA MASON, and LUIS NUNEZ-ROMERO
11
12                          UNITED STATES DISTRICT COURT

13                 FOR THE NORTHERN DISTRICT OF CALIFORNIA

14   ARMIDA RUELAS; DE’ANDRE EUGENE             )   Case No. 4:19-cv-07637-JST
     COX; BERT DAVIS; KATRISH JONES;            )
15   JOSEPH MEBRAHTU; DAHRYL                    )   PLAINTIFFS’ OPPOSITION TO
16   REYNOLDS; MONICA MASON; LUIS               )   DEFENDANT ARAMARK
     NUNEZ-ROMERO; and all others similarly     )   CORRECTIONAL SERVICES, INC’S
17   situated,                                  )   MOTION TO DISMISS PLAINTIFFS’
                                                )   COMPLAINT
18                Plaintiffs,                   )
19                                              )   Hearing: March 4, 2020
           vs.                                  )   Time: 2 p.m.
20                                              )   Courtroom: Oakland Courthouse,
     COUNTY OF ALAMEDA; GREGORY J.              )   Courtroom 6 – 2nd Floor
21   AHERN, SHERIFF; ARAMARK                    )   1301 Clay Street, Oakland, CA 94612
22   CORRECTIONAL SERVICES, LLC; and            )
     DOES 1 through 10,                         )   Hon. Jon S. Tigar
23                                              )
                  Defendants.                   )
24
25
26
27
28



     Ruelas v. County of Alameda, No. 4:19-cv-07637-JST
     Plaintiffs’ Opposition to Aramark’s Motion to Dismiss
             Case 4:19-cv-07637-JST Document 28 Filed 01/31/20 Page 2 of 26




 1                                     Table of Contents
 2                                                                                 Page
 3   INTRODUCTION…………………………………………………………..…………………………….………..1

 4   ARGUMENT………………………………………………………………………………………….……………..2
 5   I.     Plaintiffs Plead Sufficient Facts to Proceed Against Aramark for a
 6          Violation of the Trafficking Victims Protection Act…………………………………..…….3

 7          A.    Aramark is Liable for Obtaining Labor Coerced by County Defendants…..3
 8          B.    Aramark Knowingly Receives a Financial Benefit from its Venture
 9                with Alameda County………………………………………………………………………….4

10   II.    Aramark is Liable for the Failure to Pay Plaintiffs’ Wages…………………………….….8
11          A.    Persons Confined in County Jails are Included in the Benefits of
12                Proposition 139 and the Protections of the Labor Code………………………….8

13          B.    Plaintiffs Plead Sufficient Facts to Demonstrate that They are
                  Employees of Aramark Pursuant to Aramark’s and Alameda
14                County’s Joint Employer Relationship………………………………………………...11
15
            C.    Plaintiffs Plausibly Allege that Aramark Exercises Control Over
16                Plaintiffs Sufficient to Proceed with their Wage Claims…………………………11
17          D.    Plaintiffs’ Complaint Demonstrates that Aramark Suffers or Permits
18                Plaintiffs to Work………………………………………………………………………..……12

19          E.    Plaintiffs Allege a Common Law Employment Relationship
                  with Aramark……………………………………………………………………………….…..13
20
21          F.    The Fair Labor Standards Act does not Apply to Plaintiffs’
                  Wage Claims………………………………………………………………………………..…..14
22
     III.   Aramark’s Use of Uncompensated Labor Violates California’s Unfair
23          Competition Law…………………………………………………………………………………..……15
24
     IV.    Aramark is Liable Under the Bane Act…………………………………………………………..17
25
     V.     Plaintiffs Request Leave to Amend their Complaint Should the Court find
26          Defect in their Allegations…………………………………………………………………….……..19
27
     CONCLUSION……………………………………………………………………………………………………..20
28



     Ruelas v. County of Alameda, No. 4:19-cv-07637-JST
     Plaintiffs’ Opposition to Aramark’s Motion to Dismiss - ii
             Case 4:19-cv-07637-JST Document 28 Filed 01/31/20 Page 3 of 26




 1                                    Table of Authorities
 2   FEDERAL CASES                                                        Page(s)
 3   Ashcroft v. Iqbal
           556 U.S. 662 (2009)………………………………………………………………………….………….2
 4
     Bell Atl. Corp. v. Twombly
 5          550 U.S. 544 (2007) …………………………………………………………………………….……...2
 6
     Bistline v. Parker
 7          918 F.3d 849 (10th Cir. 2019) …………………………………………………………….…………3
 8   Burleson v. State of California
 9         83 F.3d 311 (9th Cir. 1996)………………………………………………………………….…………5

10   Christie v. Iopa
            176 F.3d 1231 (9th Cir. 1999)……………………………………………………………..………….7
11
12   Davis v. HSBC Bank Nevada, N.A.
           691 F.3d 1152 (9th Cir. 2012)……………………………………………………………………….15
13
     Griffin v. Oceanic Contractors, Inc.
14          458 U.S. 564 (1982)………………………………………………………………………….………….6
15
     Haralson v. United Airlines, Inc.
16         224 F. Supp. 3d 928 (N.D. Cal. 2016)……………………………………………….…………..11
17   Hospital Bldg. Co. v. Rex Hospital Trustees
18         425 U.S. 738 (1976) …………………………………………………………………………………….2

19   Ileto v. Glock Inc.
             349 F.3d 1191 (9th Cir. 2003)……………………………………………………………….……….2
20
21   Jenkins v. McKeithen
           395 U.S. 411, 421 (1969) ……………………………………………………………………….………2
22
     Jones v. Kmart Corp.
23         17 Cal. 4th 329 (1998) ………………………………………………………………………….……..19
24
     Kingdomware Techs., Inc. v. United States
25         136 S. Ct. 1969 (2016) ………………………………………………………………………………….8
26   Knapps v. City of Oakland
27        647 F. Supp. 2d 1129 (N.D. Cal. 2009).…………………………………………………………17

28   Langan v. United Servs. Auto. Ass’n
          69 F. Supp. 3d 965 (N.D. Cal. 2014).…………………………………………………………….15


     Ruelas v. County of Alameda, No. 4:19-cv-07637-JST
     Plaintiffs’ Opposition to Aramark’s Motion to Dismiss - iii
             Case 4:19-cv-07637-JST Document 28 Filed 01/31/20 Page 4 of 26




 1
     Lesnik v. Eisenmann SE,
 2         374 F. Supp. 3d 923 (N.D. Cal. 2019).…………………………………………………….………4
 3
     Long v. Graco Children's Prod. Inc.,
 4         No. 13-CV-01257-WHO, 2013 WL 4655763 (N.D. Cal. Aug. 26, 2013)……….…….16
 5   McGarry v. Pallito
 6        687 F.3d 505 (2d Cir. 2012)…………………………………………………………………….….…6

 7   Miranda-Martinez v. Fed. Corr. Inst. #2
          No. 219CV07742JFWMAA, 2019 WL 5791454 (C.D. Cal. Sept. 25, 2019)………….6
 8
 9   Muchira v. Al-Rawaf
          850 F.3d 605, 617 (4th Cir. 2017)………………………………………………………………….6
10
     Novoa v. GEO Grp., Inc.
11        No. EDCV172514JGBSHKX, 2018 WL 3343494 (C.D. Cal. June 21, 2018)…...14,15
12
     Ochoa v. McDonald’s Corp.
13         133 F. Supp. 3d 1228 (N.D. Cal. 2015)…………………………………………………..……….11
14   Owino v. CoreCivic, Inc.
15        No. 17-CV-1112 JLS (NLS), 2018 WL 2193644 (S.D. Cal. May 14, 2018)…...4,6,7,15

16   Reese v. Cty. of Sacramento
           888 F.3d 1030 (9th Cir. 2018)………………………………………………………………..…….17
17
18   Rezner v. Bayerishe Hypo-Und Vereinsbank AG
           No. C 06-02064 JW, 2011 WL 6329854, at *6 (N.D. Cal. Nov. 8, 2011) …………..17
19
     Ricchio v. McLean
20         853 F.3d 553 (1st Cir. 2017)……………………………………………………………….…….3,4,5
21
     Russell v. City & Cty. of San Francisco,
22         No. C-12-00929-JCS, 2013 WL 2447865 (N.D. Cal. June 5, 2013)…….……….……17
23   Salazar v. McDonald's Corp.
24         944 F.3d 1024 (9th Cir. 2019)……………………………………………………………….……..12

25   Tieberg v. Unemployment Ins. App. Bd.
           2 Cal. 3d 943 (1970)…………………………………………………………………………..………..13
26
27   United States v. Toviave
           761 F.3d 623 (6th Cir. 2014) …………………………………………………………………..…….6
28



     Ruelas v. County of Alameda, No. 4:19-cv-07637-JST
     Plaintiffs’ Opposition to Aramark’s Motion to Dismiss - iv
             Case 4:19-cv-07637-JST Document 28 Filed 01/31/20 Page 5 of 26




 1   U.S. Equal Employment Opportunity Comm'n v. Glob. Horizons, Inc.,
           915 F.3d 631 (9th Cir. 2019)………………………………………………………………….……..18
 2
 3   Yagman v. Garcetti
          852 F.3d 859 (9th Cir. 2017)………………………………………………………….…………….19
 4
 5   STATE CASES
 6   Arriaga v. Cty. of Alameda
           9 Cal. 4th 1055 (1995) ……………………………………………………………………….…..…….9
 7
     Ayala v. Antelope Valley Newspapers, Inc.
 8         59 Cal. 4th 522 (2014).…………………………………………………………………….………….14
 9
     Casey v. U.S. Bank Nat. Assn.,
10         127 Cal. App. 4th 1138 (2005)…………………………………………………………….……….19
11   Curry v. Equilon Enterprises, LLC
12         23 Cal.App.5th 289 (2018)……………………………………………………………….………….12

13   Dynamex Operations W. v. Superior Court
          4 Cal. 5th 903, 953 (2018)…………………………………………………………….…………….15
14
15   Martinez v. Combs
           49 Cal. 4th 35 (2010)……………………………………………………………….………11,13,14,15
16
     Motors, Inc. v. Times Mirror Co.,
17        102 Cal. App. 3d 735 (Ct. App. 1980)……………………………………………..…………16,17
18
     Pruitt v. Workmen's Comp. Appeals Bd., Nevada Cty.
19          261 Cal. App. 2d 546 (Ct. App. 1968)……………………………………………………………..9
20   Reno v. Baird
21         18 Cal. 4th 640, 655–56 (1998).……………………………………………………….…………..19

22   S. G. Borello & Sons, Inc. v. Dep't of Indus. Relations
            48 Cal. 3d 341, 350 (1989).………………………………………………………………….………13
23
24   FEDERAL STATUTES
     18 U.S.C. § 1595(a)………………………………………………………………………………………………3,4
25
     18 U.S.C. 1589………………………………………………………………………………………………..……3,6
26   18 U.S.C. § 1589(a)………………………………………………………………………………………………3,4
     18 U.S.C. § 1589(b)…………………………………………………………………………………………………3
27
     STATE STATUTES
28
     Cal. Bus. & Prof. Code § 17200. ……………………………………………………………………………..15


     Ruelas v. County of Alameda, No. 4:19-cv-07637-JST
     Plaintiffs’ Opposition to Aramark’s Motion to Dismiss - v
             Case 4:19-cv-07637-JST Document 28 Filed 01/31/20 Page 6 of 26




 1   Cal. Civ. Code § 52.1………………………………………………………………...………………………..…18
 2   Cal. Const. art. XIV, § 5………………………………………………………………………………………..8,9
 3
     Cal. Penal Code §2717.8..……………………………………………………………………………………….10
 4
     Cal. Pen. Code §§ 4000 et seq……………………………………………………………………………….…9
 5
 6   Cal. Pen. Code § 2700………………………………………………………………………………………..……5

 7   OTHER AUTHORITIES
 8   63 Cal. Op. Att'y Gen. 33 (1980)...……………………………………………………………………………8

 9   Cal. Code Regs. tit. 8, § 11050..……………………………………………………………………………….15
10   H.R. CONF. REP. 106-939.....………………………………………………………………………………….7
11
     Prison Inmate Labor-Tax Credit-Initiative Constitutional Amendment
12   and Statute, 1990 Cal. Legis. Serv. Prop. 139......………………………………………………..…9,10
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



     Ruelas v. County of Alameda, No. 4:19-cv-07637-JST
     Plaintiffs’ Opposition to Aramark’s Motion to Dismiss - vi
             Case 4:19-cv-07637-JST Document 28 Filed 01/31/20 Page 7 of 26


 1                                       INTRODUCTION
 2          Plaintiffs Armida Ruelas, De’Andre Eugene Cox, Bert Davis, Katrish Jones,

 3   Joseph Mebrathu, Dahryl Reynolds, Monica Mason, and Luis Nunez-Romero are or

 4   were at one time incarcerated at Santa Rita Jail, the sole jail run by the Sheriff’s

 5   Department of Alameda County. They seek to represent a class of prisoners at Santa

 6   Rita Jail who are forced to work without pay.

 7          The jail houses pre-trial detainees in state and federal cases, prisoners sentenced

 8   to county jail time or state prison time, and detainees facing immigration proceedings. It

 9   has an industrial kitchen designed to mass-produce meals for consumption by prisoners

10   in Santa Rita Jail and other county jails in California. Defendants Alameda County,

11   Sheriff Gregory J. Ahern, and Aramark Correctional Services, Inc. (“Aramark”) employ

12   prisoners in Santa Rita Jail to perform nearly every aspect of food preparation and

13   sanitation in the industrial kitchen. Defendant Aramark is a private corporation that

14   benefits financially from the work of those housed in Santa Rita Jail. Aramark uses

15   prison labor to run its operations in an industrial kitchen where it produces meals for

16   third-parties. This partnership between the County and Aramark is permitted by a state

17   statutory scheme established by referendum in 1990, and by a contract between the

18   parties, which allows prisoners to be employed and be paid comparable wages subject to

19   deductions.

20          Although plaintiffs and the putative class are employed by defendants, they are

21   not paid any wages for their work. Further, they are coerced to work, forced to work, and

22   threatened with sanctions if they attempt not to work. Plaintiffs filed their lawsuit

23   seeking wages that they are owed for work they performed and seeking an end to their

24   exploited labor by coercion or threat of sanction.

25          Defendant Aramark filed their motion to dismiss plaintiffs’ complaint on January

26   17, 2020. (ECF No 23.) Aramark argues that:

27          1)     Plaintiffs Armida Ruelas, Bert Davis, Monica Mason, and Luis Nunez-

28   Romero did not plead facts sufficient to maintain their Trafficking Victims Protection
     Act claim against Aramark;



     Ruelas v. County of Alameda, No. 4:19-cv-07637-JST
     Plaintiffs’ Opposition to Aramark’s Motion to Dismiss - 1
              Case 4:19-cv-07637-JST Document 28 Filed 01/31/20 Page 8 of 26


 1          2)      Plaintiffs fail to state a wage claim against Aramark;
 2          3)      Plaintiffs cannot maintain a derivative unfair competition claim against
 3   Aramark;
 4          4)      Plaintiffs do not plead sufficient facts alleging Aramark violated the Bane
 5   Act.
 6          In their opposition, plaintiffs will show:
 7          1)      Plaintiffs’ Trafficking Victims Protection Act claim is properly alleged
 8   against Aramark;
 9          2)      Plaintiffs plead sufficient facts to maintain their wage claims against
10   Aramark;
11          3)      Plaintiffs’ may proceed against Aramark for unfair competition;
12          4)      Plaintiffs state facts sufficient to state a Bane Act claim against Aramark.
13          Plaintiffs do not contest the Equal Pay Act arguments raised by Aramark.
14                                           ARGUMENT
15          At the pleading stage, plaintiffs need only allege in their complaint “sufficient

16   factual matter, accepted as true, to ‘state a claim to relief that is plausible on its face.’”

17   Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550

18   U.S. 544, 570 (2007)). “A claim has facial plausibility when the plaintiff pleads factual

19   content that allows the court to draw the reasonable inference that the defendant is

20   liable for the misconduct alleged.” Id. (emphasis added). The Court must take plaintiffs’

21   allegations as true and construe the pleadings in the light most favorable to

22   them. Hospital Bldg. Co. v. Rex Hospital Trustees, 425 U.S. 738, 740 (1976); Jenkins v.

23   McKeithen, 395 U.S. 411, 421 (1969). The court must also draw all reasonable

24   inferences in plaintiffs’ favor. Ileto v. Glock Inc., 349 F.3d 1191, 1200 (9th Cir. 2003).

25          Plaintiffs’ complaint contains sufficient factual content to support all claims for

26   relief asserted.

27   ///

28   ///
     ///



     Ruelas v. County of Alameda, No. 4:19-cv-07637-JST
     Plaintiffs’ Opposition to Aramark’s Motion to Dismiss - 2
             Case 4:19-cv-07637-JST Document 28 Filed 01/31/20 Page 9 of 26


 1   I.     Plaintiffs Plead Sufficient Facts to Proceed Against Aramark for a
            Violation of the Trafficking Victims Protection Act.
 2
            Plaintiffs Armida Ruelas, Bert Davis, Monica Mason, and Luis Nunez-Romero 1
 3
     allege that Aramark as well as the County of Alameda and Sheriff Gregory Ahern violate
 4
     the Trafficking Victims Protection Act, 18 U.S.C. 1589 (“TVPA”). (Complaint at ¶¶ 70-
 5
     72.) They seek civil remedies as available pursuant to 18 U.S.C. § 1595(a). In evaluating
 6
     whether plaintiffs plead sufficient facts to state a TVPA claim, the Court should
 7
     “examine the complaint as a whole” and “[give] attention to the whole body of
 8
     allegations as circumstantially supplying meaning to particular acts.” Bistline v. Parker,
 9
     918 F.3d 849, 874 (10th Cir. 2019) (citing Ricchio v. McLean, 853 F.3d 553, 556 (1st
10
     Cir. 2017)).
11
            Aramark argues that plaintiffs do not plead facts sufficient to state a claim that
12
     Aramark, rather than the County, which plaintiffs allege is responsible for the threats
13
     and coercion, is liable under the TVPA. (MTD at 6:5-24.) Section 1589 outlaws forced
14
     labor by a person who knowingly provides the labor or by a person who knowing
15
     obtains the labor. 18 U.S.C. § 1589(a). The same section establishes that it is a violation
16
     of the law to benefit financially from an arrangement with a person providing or
17
     obtaining forced labor. 18 U.S.C. § 1589(b). Section 1589(a) describes a primary
18
     offender and section (b) describes a venture partner. Bistline, 918 F.3d at 871 (“One can
19
     violate the statute either as a primary offender or simply by benefiting financially from
20
     participation in a ‘venture’ with the primary offender.”). Section 1595(a) establishes
21
     civil liability for the primary perpetrator and the venture partner. 18 U.S.C. § 1595(a).
22
     Aramark is liable both as a perpetrator obtaining forced labor and as a venture partner
23
     financially benefitting from forced labor.
24
            A.      Aramark is Liable for Obtaining Labor Coerced by County
25                  Defendants.
26          Aramark argues that where it is not the entity forcing plaintiffs to work, it cannot

27   be liable under 18 U.S.C. § 1595(a). (MTD at 6:5-24.) However, the statute’s plain

28
     1Each worked while in Santa Rita Jail a pre-trial detainee, pre-sentence detainee, or
     detainee facing removal proceeding.


     Ruelas v. County of Alameda, No. 4:19-cv-07637-JST
     Plaintiffs’ Opposition to Aramark’s Motion to Dismiss - 3
             Case 4:19-cv-07637-JST Document 28 Filed 01/31/20 Page 10 of 26


 1   language makes it unlawful to “obtain[] the labor or services of a person . . . by means of
 2   any scheme, plan, or pattern intended to cause the person to believe that, if that person
 3   did not perform such labor or services, that person or another person would suffer
 4   serious harm or physical restraint.” 18 U.S.C. § 1589(a)(4).
 5          Plaintiffs plead that Aramark obtained plaintiffs’ uncompensated labor through
 6   a scheme with the County defendants that caused plaintiffs to believe they would suffer
 7   serious harm or physical restraint in the form of solitary confinement or additional time
 8   in jail. (Complaint at ¶ 26.) Such threats are sufficient to constitute serious harm or
 9   physical restraint. Owino v. CoreCivic, Inc., No. 17-CV-1112 JLS (NLS), 2018 WL
10   2193644, at *11 (S.D. Cal. May 14, 2018), reconsideration denied, 2019 WL 1367815
11   (S.D. Cal. Mar. 26, 2019) (“At the very least, solitary confinement constitutes serious
12   harm . . . [and] the threat of solitary confinement, sufficiently alleges the means to
13   achieve forced labor.”). Aramark’s affirmative step of entering into a contract to obtain
14   uncompensated labor from the County defendants who exert physical control over
15   plaintiffs is unlawful conduct under section 1589(a)(4).
16          B.     Aramark Knowingly Receives a Financial Benefit from its
                   Venture with Alameda County.
17
            Section 1595(a) creates liability for “the perpetrator (or whoever knowingly
18
     benefits, financially or by receiving anything of value from participation in a venture
19
     which that person knew or should have known has engaged in an act in violation of
20
     this chapter) . . .”. 18 U.S.C. § 1595(a) (emphasis added). Therefore, an entity such as
21
     Aramark that knowingly benefits from coerced labor is liable even where the entity did
22
     not engage in the coercive or threatening behavior itself. See e.g., Ricchio, 853 F.3d at
23
     556 (individuals who rented a room to a man who used the room to hold a woman
24
     captive were also liable for the man’s actions because they had knowledge of the man’s
25
     actions and received something of value from the venture: rent); Lesnik v. Eisenmann
26
     SE, 374 F. Supp. 3d 923, 952-53 (N.D. Cal. 2019) (two companies that contracted with a
27
     third company that provided labor from workers who were threatened in order to
28
     compel them to work despite illness and injury were also liable for violations of the
     TVPA because they financially benefitted from the labor through their contractual


     Ruelas v. County of Alameda, No. 4:19-cv-07637-JST
     Plaintiffs’ Opposition to Aramark’s Motion to Dismiss - 4
             Case 4:19-cv-07637-JST Document 28 Filed 01/31/20 Page 11 of 26


 1   relationship with the third company and because they knew or should have known
 2   about the violations based on direct observation and recordkeeping). Aramark is liable
 3   even where its actions amount solely to “reckless disregard of the fact that the venture
 4   included such conduct on [the County’s] part.” Ricchio, 853 F.3d at 556.
 5          Plaintiffs allege that Aramark entered into a contract with the County of
 6   Alameda and the Sheriff for uncompensated prisoner labor from which Aramark
 7   financially benefits. (Complaint at ¶ 21.) Plaintiffs allege that during their shifts they are
 8   supervised by Aramark employees while under guard by Sheriff’s deputies. (Complaint
 9   at ¶¶ 21, 24.) Plaintiffs describe the coercion and threats they experience that compels
10   them to work for Aramark for no pay. (Complaint at ¶ 25-27.) In particular, plaintiffs
11   describe a labor strike that resulted in women prisoners being forced to work shifts
12   traditionally worked by male prisoners under threat that they would not be fed.
13   (Complaint at ¶ 30.) This coercion was in furtherance of Aramark’s need to reach its
14   quotas. (Id.) The Court may infer from these allegations that that Aramark witnesses
15   these coercive tactics employed by the Deputies while they supervise plaintiffs during
16   shifts or is otherwise aware of these tactics based on their need to fulfill quotas
17   regardless of plaintiffs’ unwilling participation. Plaintiffs’ allegations are sufficient to
18   demonstrate at the pleading stage that Aramark knows that they are the financial
19   beneficiary of uncompensated labor secured by threats or coercion.
20          Aramark argues that it cannot be liable under the TVPA as a venture partner
21   because even if they are found to financially benefit from the arrangement with the
22   County, the County is not liable for compelling those in its custody to work. (MTD at
23   7:1-8:22.) First, Aramark argues that prisoners in California are legally compelled to
24   work so the County cannot be liable for compelling plaintiffs to work. (MTD at 7:9-15.)
25   It cites Burleson v. State of California, 83 F.3d 311, 313 (9th Cir. 1996) for this
26   proposition. (Id.) This authority in inapposite. Burleson involved state prisoners who
27   were all duly convicted and serving state prison sentences. 83 F.3d at 312. The penal
28   code section on which the Court in Burleson relied applies only to prisoners in state
     prisons. Cal. Pen. Code § 2700 (“The Department of Corrections shall require of every


     Ruelas v. County of Alameda, No. 4:19-cv-07637-JST
     Plaintiffs’ Opposition to Aramark’s Motion to Dismiss - 5
             Case 4:19-cv-07637-JST Document 28 Filed 01/31/20 Page 12 of 26


 1   able-bodied prisoner imprisoned in any state prison . . .” (emphasis added)). Statutes
 2   addressing the obligations of the Department of Corrections do not apply to detainees
 3   in county jails, as Aramark acknowledges in their Motion. (See MTD at 10:6-9.) Pretrial
 4   detainees are not convicted offenders and cannot be forced to work. McGarry v. Pallito,
 5   687 F.3d 505, 514 (2d Cir. 2012). Neither can civil detainees awaiting immigration
 6   proceedings. Owino, 2018 WL 2193644, at *24-25. Aramark’s argument that the
 7   County is free to compel the work of plaintiffs must fail.
 8          Aramark further argues that it cannot be held liable if the County is not first held
 9   liable as the primary perpetrator under the TVPA. (MTD at 7:6-24.) Citing a single
10   unpublished opinion, Aramark argues that the County of Alameda cannot be liable
11   because it was not contemplated as a “perpetrator” or “whoever” in 18 U.S.C. § 1589.
12   (MTD at 7:15-21.) While the County defendants did not raise this argument in their
13   papers, assuming arguendo that counties are not contemplated as perpetrators in the
14   statute, Aramark can still be liable under the statute.
15          A civil remedy is available against the perpetrator or the person financially
16   benefitting from the venture. 18 U.S.C. § 1589. The use of “or” indicates that plaintiffs
17   may bring their claim against either or both offenders. Therefore, while plaintiffs must
18   and do plead the County of Alameda’s wrongdoing, the plain language of the statute
19   allows a plaintiff to seek civil remedies against either or both the primary offender and
20   the venture partner. Any other interpretation would lead to the absurd result that a
21   private employer that financially benefits from a public entity’s trafficking of victims is
22   beyond the reach of the TVPA. The Court should avoid such absurd results “if
23   alternative interpretations consistent with the legislative purpose are available.” Griffin
24   v. Oceanic Contractors, Inc., 458 U.S. 564, 575 (1982).
25          It is widely acknowledged that the TVPA was “passed to implement the
26   Thirteenth Amendment against slavery or involuntary servitude.” United States v.
27   Toviave, 761 F.3d 623, 629 (6th Cir. 2014). See also Muchira v. Al-Rawaf, 850 F.3d
28   605, 617 (4th Cir. 2017), as amended (Mar. 3, 2017); Miranda-Martinez v. Fed. Corr.
     Inst. #2, No. 219CV07742JFWMAA, 2019 WL 5791454, at *5 (C.D. Cal. Sept. 25, 2019),


     Ruelas v. County of Alameda, No. 4:19-cv-07637-JST
     Plaintiffs’ Opposition to Aramark’s Motion to Dismiss - 6
             Case 4:19-cv-07637-JST Document 28 Filed 01/31/20 Page 13 of 26


 1   report and recommendation adopted, 2019 WL 5784738 (Nov. 4, 2019); Owino, 2018
 2   WL 2193644, at *3. Counties undoubtedly may be liable for violations of the Thirteenth
 3   Amendment. Christie v. Iopa, 176 F.3d 1231, 1234 (9th Cir. 1999) (Counties may be
 4   sued under 42 U.S.C. § 1983 as for violations of the United States Constitution.) The
 5   legislative history of the TVPA demonstrates the legislature’s wide-ranging contempt
 6   for trafficking, calling it “an evil requiring concerted and vigorous action” and
 7   “involving grave violations of human rights”. H.R. CONF. REP. 106-939, 5-6. Such clear
 8   origins and strong language indicates that the legislature intended the TVPA to be
 9   enforceable against anyone, including municipalities, that violate its provisions, or, in
10   the alternative, that the TVPA be enforceable against the private entity financially
11   benefitting from a venture to coerce involuntary labor whether the primary perpetrator
12   is sued or not. Either of these interpretations is consistent with the legislative intent
13   and avoids absurd results.
14          Aramark next argues that even where the County may be liable for violations of
15   the TVPA, plaintiffs do not allege facts sufficient to support their claim that Aramark
16   financially benefits from the venture such that they are liable. (MTD at 7:25-8:8.)
17   Specifically, Aramark argues that plaintiffs do not allege sufficient information to
18   demonstrate that Aramark knew of or was in reckless disregard of Alameda County’s
19   prohibited conduct. (MTD at 8:4-8.) This is not so.
20          Plaintiffs allege that Aramark knowingly entered into a contract for the provision
21   of the uncompensated labor of prisoners over whom the County exercised control.
22   (Complaint at ¶ 21.) Aramark is present in the jail to supervise plaintiffs. (Complaint at
23   ¶ 24.) Plaintiffs’ allegations infer that Aramark witnesses the Sheriff’s Deputies’
24   treatment of plaintiffs during the times Aramark is supervising and Deputies are
25   guarding plaintiffs. (Complaint at ¶ 24.) Plaintiffs allege that the financial benefit to
26   Aramark was designed by the contract it entered into with the County and the Sheriff.
27   (Complaint at ¶¶ 21; 31.) Plaintiffs sufficiently allege that Aramark knew of or recklessly
28   disregarded prohibited conduct by the Sheriff’s Deputies.




     Ruelas v. County of Alameda, No. 4:19-cv-07637-JST
     Plaintiffs’ Opposition to Aramark’s Motion to Dismiss - 7
             Case 4:19-cv-07637-JST Document 28 Filed 01/31/20 Page 14 of 26


 1          Finally, Aramark argues that the complaint does not allege an “overt act” by
 2   Aramark in furtherance of the venture. (MTD at 8:15-16.) This is easily disposed of
 3   where plaintiffs allege that Aramark entered into a contract that contemplated the
 4   prohibited conduct. (Complaint at ¶ 21.) Plaintiffs’ allegations do not leave room for the
 5   conclusion that Aramark was a passive benefactor of the County’s wrongdoing. Instead,
 6   plaintiffs’ complaint makes clear that Aramark actively participates in the venture
 7   predicated on forced labor of unwilling prisoners.
 8   II.    Aramark is Liable for the Failure to Pay Plaintiffs’ Wages.
 9          A.     Persons Confined in County Jails are Included in the Benefits of
                   Proposition 139 and the Protections of the Labor Code.
10
            Proposition 139 amended the California Constitution and provided that where a
11
     county chooses to enter into a contract with a private corporation for the labor of
12
     persons in its custody, it “shall operate and implement the program pursuant to statutes
13
     enacted by or in accordance with the provisions of the Prison Inmate Labor Initiative of
14
     1990, and by rules and regulations prescribed by the Director of Corrections and, for
15
     county jail programs, by local ordinance.” Cal. Const. art. XIV, § 5. The use of the word
16
     “shall” created a requirement that counties govern these contractual arrangements by
17
     statute and local ordinance. See Kingdomware Techs., Inc. v. United States, 136 S. Ct.
18
     1969, 1977 (2016) (“Unlike the word ‘may,’ which implies discretion, the word ‘shall’
19
     usually connotes a requirement.”). The purpose of the constitutional amendment was to
20
     permit prisoners to work and, expressly, to require they be paid comparable wages. See
21
     Voter Information Guide for 1990, General, attached as Exhibit 2 to the Declaration of
22
     EmilyRose Johns (“Johns Decl.) at 64; 65.
23
            Article XIV, section 5 previously forbade the contracting of prison labor to private
24
     corporations. See Johns Decl., Ex. 2, at 64 (addressing the purpose of the constitutional
25
     amendment to permit county jails to contract with private entities). See also 63 Cal. Op.
26
     Att'y Gen. 33 (1980) (addressing the previous language: “The labor of convicts shall not
27
     be let out by contract to any person, copartnership, company or corporation, and the
28
     Legislature, shall by law, provide for the working of convicts for the benefit of the
     State.”). Proposition 139 repealed that section and replaced it with the current language,


     Ruelas v. County of Alameda, No. 4:19-cv-07637-JST
     Plaintiffs’ Opposition to Aramark’s Motion to Dismiss - 8
             Case 4:19-cv-07637-JST Document 28 Filed 01/31/20 Page 15 of 26


 1   making possible the contract between Aramark and the County. Prison Inmate Labor-
 2   Tax Credit-Initiative Constitutional Amendment and Statute, 1990 Cal. Legis. Serv.
 3   Prop. 139, § 3.
 4          In addition to amending the Constitution, Proposition 139 amended the
 5   California Penal Code for prisoners held in state prisons. Id. Those amendments created
 6   a joint venture program state-wide, while leaving to the counties the choice to create
 7   such ventures. Cal. Const. art. XIV, § 5. Aramark argues that plaintiffs are not entitled
 8   to wages because Proposition 139 did not amend sections of the California Penal Code
 9   relating to jails. (MTD at 9:12-16.) This argument fails to address the express language
10   of the Constitution that directs counties to govern ventures by local ordinance. Cal.
11   Const. art. XIV, § 5. See also Johns Decl., Ex. 2, at 64. Where, as here, a county chooses
12   to create such a venture, it is required to create local ordinances to govern such
13   arrangements. Id. It follows that to allow a county choice in creating ventures—like the
14   one the County of Alameda and Aramark have created here—the proposition did not
15   make similar modifications to the penal code addressing county jails. See Cal. Pen. Code
16   §§ 4000 et seq.
17          Nothing in the language of the California Constitution or the sections of the penal
18   code dealing with jails denies prisoners in county jails the protections of the California
19   Labor Code. Indeed, California courts have held that prisoners in county jail who are
20   injured while working are employees under the workman’s compensation provision of
21   the California Labor Code. See Arriaga v. Cty. of Alameda, 9 Cal. 4th 1055, 1063 (1995)
22   (prisoner in county jail who was loaned out to perform work for the State Department of
23   Transportation and injured on the job “establish as a matter of law that she was an
24   employee under the Act.”); Pruitt v. Workmen's Comp. Appeals Bd., Nevada Cty., 261
25   Cal. App. 2d 546, 552 (Ct. App. 1968) (finding a prisoner in county jail to be an
26   employee for worker’s compensation). Such holdings are instructive, as they affirm that
27   absent statutory language to the contrary, prisoners in county jail are not categorically
28   excluded from being employees under the labor code.
            Further, the amendments to the penal code implemented by Proposition 139 are


     Ruelas v. County of Alameda, No. 4:19-cv-07637-JST
     Plaintiffs’ Opposition to Aramark’s Motion to Dismiss - 9
             Case 4:19-cv-07637-JST Document 28 Filed 01/31/20 Page 16 of 26


 1   instructive. Section 2717.8 of the California Penal Code describes the private entities
 2   with whom the Department of Corrections may contract for prison labor as “joint
 3   venture employers” and dictates that pay to prisoners must be comparable to that of the
 4   joint venture employers’ non-prisoner employees. Cal. Penal Code §2717.8. In using
 5   such language, it is clear that the intent of the voters was to establish a joint employer
 6   relationship between the state and the entity seeking to utilize prison labor and create a
 7   comparable pay structure. Without explicit language to that effect, it cannot be argued
 8   that prisoners in jail are excluded from being jointly employed by the county and a
 9   private employer and permitted wages.
10          The purpose of the constitutional amendment was to allow prisoners to be
11   compensated in order to accomplish all of the following:
12          (a) Reimburse the State of California or counties for a portion of the
13          costs associated with their incarceration.
14          (b) Provide restitution and compensation to the victims of crime.
15          (c) Encourage and maintain safety in prison and jail operations.
16          (d) Support their families to the extent possible.
17          (e) Learn skills which may be used upon their return to free society.
18          (f) Assist in their own rehabilitation in order to become responsible
19          law-abiding citizens upon their release from state prison or local
20          jail.
21   Prison Inmate Labor-Tax Credit-Initiative Constitutional Amendment and Statute, 1990
22   Cal. Legis. Serv. Prop. 139. Counties were explicitly included. Id. Prisoners must be
23   permitted wages—subject to deductions to accomplish the above—if they are working for
24   private employers.
25          Finally, by their own contract to initiate this joint venture, the County and
26   Aramark provide that “Pursuant to Labor Code Section 1770 et seq., [Aramark] shall pay
27   to persons performing labor in and about Work provided for in Contract not less than
28   the general prevailing rate of per diem wages for work of a similar character in the
     locality in which the Work is performed . . .” (Johns Decl., Ex. 1, at W-6-W-7.) Aramark


     Ruelas v. County of Alameda, No. 4:19-cv-07637-JST
     Plaintiffs’ Opposition to Aramark’s Motion to Dismiss - 10
             Case 4:19-cv-07637-JST Document 28 Filed 01/31/20 Page 17 of 26


 1   and the County themselves agree to pay comparable wages to any person performing
 2   labor provided for in the contract. Id. Aramark cannot now deny plaintiffs wages for the
 3   work they performed.
 4          B.     Plaintiffs Plead Sufficient Facts to Demonstrate that They are
                   Employees of Aramark Pursuant to Aramark’s and Alameda
 5                 County’s Joint Employer Relationship.
 6          Plaintiffs’ complaint presents facts sufficient for the Court to determine at the
 7   pleading stage that the County of Alameda and Aramark jointly employ plaintiffs and
 8   the putative class.2 “To employ . . . under the IWC's definition [] has three alternative
 9   definitions. It means: (a) to exercise control over the wages, hours or working
10   conditions, or (b) to suffer or permit to work, or (c) to engage, thereby creating a
11   common law employment relationship.” Martinez v. Combs, 49 Cal. 4th 35, 64 (2010),
12   as modified (June 9, 2010). A joint employer relationship exists if any one of these three
13   tests are satisfied. Ochoa v. McDonald’s Corp., 133 F. Supp. 3d 1228, 1233 (N.D. Cal.
14   2015). Plaintiffs allege facts that support each of the three prongs.
15          C.     Plaintiffs Plausibly Allege that Aramark Exercises Control Over
                   Plaintiffs Sufficient to Proceed with their Wage Claims.
16
            At the pleading stage, plaintiffs need only plead that Aramark controls one aspect
17
     of the employment relationship to assert their liability as a joint employer. Haralson v.
18
     United Airlines, Inc., 224 F. Supp. 3d 928, 939 (N.D. Cal. 2016). Aramark’s supervision
19
     of plaintiffs’ work constitutes control over one aspect of the employment relationship.
20
     Id. Aramark argues that plaintiffs’ allegation that it supervises plaintiffs’ work is
21
     insufficient. (MTD at 11:7-21.) However, plaintiffs’ complaint alleges more about
22
     Aramark’s control than a bare allegation that Aramark supervises plaintiffs. Plaintiffs
23
     explain that the work they perform under Aramark’s supervision includes preparation
24
     and packaging of food and cleaning and sanitation. (Complaint at ¶ 22.) Plaintiffs allege
25
     that Aramark’s supervision involves establishing quotas that plaintiffs and the putative
26
     class must work to meet. (Complaint at ¶ 30.) Plaintiffs also allege that Aramark
27
28   2Should the Court conclude that plaintiffs must plead additional facts to demonstrate
     the joint employment relationship, plaintiffs are able to do so and request leave of the
     Court to file an amended complaint to cure any defect the Court finds.


     Ruelas v. County of Alameda, No. 4:19-cv-07637-JST
     Plaintiffs’ Opposition to Aramark’s Motion to Dismiss - 11
             Case 4:19-cv-07637-JST Document 28 Filed 01/31/20 Page 18 of 26


 1   controls their wages in that they participate in the decision to deny plaintiffs their
 2   wages. (Complaint at ¶ 29.) Plaintiffs also allege that Aramark participates in the setting
 3   of shifts for plaintiffs and the putative class. (Complaint at ¶ 23.) 3 These allegations
 4   demonstrate that Aramark exerted control over the “day-to-day” aspects of plaintiffs’
 5   work. Salazar v. McDonald's Corp., 944 F.3d 1024, 1030 (9th Cir. 2019) (explaining
 6   that control under this prong is tantamount to day-to-day control over aspects of the
 7   job). Plaintiffs’ allegations, sufficient to meet the first Martinez prong, allow plaintiffs to
 8   proceed against Aramark as a joint employer. 4
 9          D.     Plaintiffs’ Complaint Demonstrates that Aramark Suffers or
                   Permits Plaintiffs to Work.
10
            Plaintiffs also plead sufficient facts under the second Martinez prong, that
11
     Aramark suffers or permits plaintiffs to work. “The basis of liability [under the second
12
     prong of the Martinez test] is ‘the defendant’s knowledge of and failure to prevent the
13
     work from occurring.’” Salazar, 944 F.3d at 1030 (quoting Curry v. Equilon
14
     Enterprises, LLC, 23 Cal.App.5th 289 (2018)). Aramark argues that plaintiffs do not
15
     allege that Aramark had the power to terminate plaintiffs, and therefore Aramark could
16
     not prevent the work from occurring. (MTD at 12:12-13.)
17
            Plaintiffs allege that Aramark had knowledge of the unlawful employment
18
     practices and that Aramark failed to prevent the work from occurring where they plead
19
     that Aramark and the County defendants created this unlawful scheme by contract.
20
     (Complaint at ¶ 21.) This allegation alone demonstrates that Aramark has ultimate
21
     control over plaintiffs’ work and therefore suffer or permit plaintiffs to work. Contrary
22
     to Aramark’s argument, it is not fatal that plaintiffs also allege that the County
23
24   3 In plaintiffs’ opposition to defendant County of Alameda’s Motion to Dismiss, plaintiffs
     also argue that the County exerts control over shifts. Plaintiffs’ allegations in their
25   complaint is that all defendants participate in this decision, as the County will dictate
26   schedules from the safety and security of the institution and Aramark will dictate shifts
     as to the expected workload.
27   4 Plaintiffs can plead additional facts about Aramark’s supervision and control over

     work including that on a daily basis, Aramark employees supervise the quality of
28   plaintiffs’ work, determine when and how long breaks should be, decide when the work
     for the day is complete, and can terminate employees by instructing Sheriff’s Deputies
     not to permit the employee to return to work.


     Ruelas v. County of Alameda, No. 4:19-cv-07637-JST
     Plaintiffs’ Opposition to Aramark’s Motion to Dismiss - 12
             Case 4:19-cv-07637-JST Document 28 Filed 01/31/20 Page 19 of 26


 1   defendants exercise similar control. (MTD at 12:14-16.) As plaintiffs plead, the
 2   defendants share responsibility for a number of aspects of the scheme that makes
 3   plaintiffs’ labor possible. (Complaint at 22, 23, 29.) That plaintiffs’ labor is
 4   uncompensated is alleged to be by design, with Aramark exercising sufficient control
 5   over the parameters of the design. Plaintiffs’ allegations satisfy the second prong.
 6          E.     Plaintiffs Allege a Common Law Employment Relationship with
                   Aramark.
 7
            The third prong of the Martinez test is whether Aramark engaged plaintiffs such
 8
     that they created a common law employment relationship. 49 Cal. 4th at 64. “‘[T]he
 9
     principal test of an employment relationship is whether the person to whom service is
10
     rendered has the right to control the manner and means of accomplishing the result
11
     desired . . .’” S. G. Borello & Sons, Inc. v. Dep't of Indus. Relations, 48 Cal. 3d 341, 350
12
     (1989) (quoting Tieberg v. Unemployment Ins. App. Bd., 2 Cal. 3d 943, 946 (1970)).
13
     “[T]he right to control work details is the ‘most important’ or ‘most significant’
14
     consideration.” S. G. Borello & Sons, Inc., 48 Cal. 3d at 350. However, the employment
15
     relationship can created by additional factors such as “(a) whether the one performing
16
     services is engaged in a distinct occupation or business; (b) the kind of occupation, with
17
     reference to whether, in the locality, the work is usually done under the direction of the
18
     principal or by a specialist without supervision; (c) the skill required in the particular
19
     occupation; (d) whether the principal or the worker supplies the instrumentalities, tools,
20
     and the place of work for the person doing the work; (e) the length of time for which the
21
     services are to be performed; (f) the method of payment, whether by the time or by the
22
     job; (g) whether or not the work is a part of the regular business of the principal; and (h)
23
     whether or not the parties believe they are creating the relationship of employer-
24
     employee.” Id. at 351. This inquiry into these factors is fact based and cannot be
25
     mechanically applied. Id.
26
            While plaintiffs plead facts sufficient to demonstrate that Aramark controlled the
27
     manner and means of plaintiffs’ work, as discussed above, plaintiffs also allege that they
28
     were employees of Aramark, their work was performed under Aramark’s supervision,
     and that they performed unskilled labor such as food preparation and cleaning.


     Ruelas v. County of Alameda, No. 4:19-cv-07637-JST
     Plaintiffs’ Opposition to Aramark’s Motion to Dismiss - 13
             Case 4:19-cv-07637-JST Document 28 Filed 01/31/20 Page 20 of 26


 1   (Complaint at ¶¶ 15; 22.) These allegations indicate a common law employment
 2   relationship.
 3          Aramark argues that the single most important determination of the common law
 4   employment relationship is the ability to hire and fire, and absent plaintiffs’ allegations
 5   that Aramark controlled those aspects of their employment, Aramark cannot be liable
 6   under Martinez’s third prong. (MTD at 13:2-5.) For support, Aramark cites Ayala v.
 7   Antelope Valley Newspapers, Inc., 59 Cal. 4th 522, 539 (2014). (MTD at 12:26-13:2.)
 8   Aramark misconstrues the court’s holding. The Ayala court explained that when
 9   weighing the Borello factors, indicators “such as the hirer’s right to fire at will and the
10   basic level of skill called for by the job” hold more weight than other factors. 59 Cal. 4th
11   at 539 (emphasis added). Plaintiffs’ allegations regarding their work, supervision, and
12   understanding of their relationship sufficiently allege a common law employment
13   relationship, even where the complaint is silent on hiring and firing.
14          Plaintiffs’ complaint alleges facts sufficient to conclude that Aramark has
15   employer liability for the work plaintiffs’ perform in the Santa Rita Jail’s industrial
16   kitchen. They therefore may proceed against Aramark for their unpaid wages.
17          F.       The Fair Labor Standards Act does not Apply to Plaintiffs’ Wage
                     Claims.
18
            Aramark argues that the Court should find persuasive the Fair Labor Standards
19
     Act definition of employ. (MTD at 13:20-14:17.) This is contrary to the clear direction of
20
     the California Supreme Court. In Martinez, the California Supreme Court counseled:
21
                     In no sense is the IWC's definition of the term “employ”
22                   based on federal law. As we have explained, the IWC has
                     used the phrase “suffer or permit” in wage orders to define
23                   the employment relation since 1916, borrowing the phrase
24                   from the common, well-understood wording of
                     contemporary child labor laws. . . .Not until 1938 did
25                   Congress enact the FLSA, defining the term “employ” with
                     similar language . . . and not until 1961 did the United States
26                   Supreme Court engraft onto the language of the FLSA the
27                   nonstatutory “economic reality” test for employment.
     49 Cal. 4th at 66 (internal citations removed). See also Novoa v. GEO Grp., Inc., No.
28
     EDCV172514JGBSHKX, 2018 WL 3343494, at *7 (C.D. Cal. June 21, 2018) (“[T]he



     Ruelas v. County of Alameda, No. 4:19-cv-07637-JST
     Plaintiffs’ Opposition to Aramark’s Motion to Dismiss - 14
              Case 4:19-cv-07637-JST Document 28 Filed 01/31/20 Page 21 of 26


 1   Court heeds the California Supreme Court’s directive in Martinez that the IWC wage
 2   orders be given independent effect from FLSA.”)
 3          As the Martinez court explains, it is not the intent of California wage laws to
 4   adopt the FLSA’s “economic realities” test. 49 Cal. 4th at 66-67. Instead, in California,
 5   “the suffer or permit to work standard must be interpreted and applied broadly to
 6   include within the covered ‘employee’ category all individual workers who can
 7   reasonably be viewed as working in the [hiring entity’s] business.” Dynamex
 8   Operations W. v. Superior Court, 4 Cal. 5th 903, 953 (2018), reh’g denied (June 20,
 9   2018) (citations omitted) (emphasis in original). The Court must look to California wage
10   orders rather than the FLSA to determine whether plaintiffs are employees and when
11   plaintiffs are entitled to minimum wage and overtime premiums. Plaintiffs’ work is
12   governed by Industrial Wage Order 5 “Public Housekeeping Industry.” Cal. Code Regs.
13   tit. 8, § 11050. See also Novoa, No. 2018 WL 3343494, at *9, Owino, 2018 WL 2193644,
14   at *26. Plaintiffs must be paid minimum wage and overtime premiums in accordance
15   with California Wage Orders, whether or not they would qualify as employees under the
16   FLSA.5
17   III.   Aramark’s Use of Uncompensated Labor Violates California’s Unfair
            Competition Law.
18
            Aramark violates California’s Unfair Competition Law where it engages in
19
     unlawful, unfair, or fraudulent business practices. Cal. Bus. & Prof. Code § 17200.
20
     Plaintiffs allege that Aramark’s use of plaintiffs’ labor under the conditions they describe
21
     is unlawful. (Complaint at ¶ 67-99.) “Virtually any state, federal or local law can serve as
22
     the predicate for an action under section 17200.” Davis v. HSBC Bank Nevada, N.A.,
23
     691 F.3d 1152, 1168 (9th Cir. 2012). See also Langan v. United Servs. Auto. Ass’n, 69 F.
24
25   5 Aramark’s citations to cases from other states are unavailing as they incorporate the
26   FLSA definition or distinguish cases where prisoners work for private corporations. See
     e.g., Whyte v. Suffolk Cty. Sheriff's Dep’t, 91 Mass. App. Ct. 1124, 86 N.E.3d 249 (2017)
27   (“We are guided in the interpretation of our wage laws by Federal case law interpreting
     the Fair Labor Standards Act (FLSA) . . .”); State ex rel. Edwards v. State, 128 Ohio
28   App. 3d 109, 111, cause dismissed, 83 Ohio St. 3d 1455, 700 N.E.2d 618
     (1998), (distinguishing work for “Ohio Penal Industries” from work for a private
     employer in Ohio statutes).


     Ruelas v. County of Alameda, No. 4:19-cv-07637-JST
     Plaintiffs’ Opposition to Aramark’s Motion to Dismiss - 15
               Case 4:19-cv-07637-JST Document 28 Filed 01/31/20 Page 22 of 26


 1   Supp. 3d 965, 983 (N.D. Cal. 2014). Where plaintiffs have pled facts showing that
 2   Aramark violates federal law, state law or local ordinance, they have pled facts sufficient
 3   to advance their claim that Aramark engages in unfair business practices. As
 4   demonstrated above, plaintiffs’ complaint provides sufficient factual matter to allege
 5   violations of constitutional, federal and state law sufficient to underlie plaintiffs UCL
 6   claim.
 7            Plaintiffs are also entitled to proceed against Aramark based on the allegation
 8   that their business practice is unfair. An unfair business practice does not require the
 9   violation of an underlying law. Instead, plaintiffs may demonstrate unfairness one of
10   two ways. “Some courts have held that the ‘unfair’ prong requires alleging a practice that
11   offends an established public policy or is immoral, unethical, oppressive, unscrupulous
12   or substantially injurious to consumers, and the policy must be tethered to specific
13   constitutional, statutory or regulatory provisions.” Long v. Graco Children's Prod. Inc.,
14   No. 13-CV-01257-WHO, 2013 WL 4655763, at *8 (N.D. Cal. Aug. 26, 2013) (internal
15   quotations and citations omitted.) “Other courts have held that the court must apply a
16   balancing test that weighs the utility of the defendant's conduct against the gravity of the
17   harm to the alleged victim.” Id. (internal quotations, modifications, and citations
18   omitted.) Under either theory, plaintiffs allege sufficient facts against Aramark.
19            Under the first test—the “tethering” test—“a plaintiff must identify an actual
20   policy based on a legal provision that the defendant violated.” Long, 2013 WL 4655763,
21   at *9. Plaintiffs specifically identify the policy established by the voters through
22   Proposition 139 as a policy violated by Aramark’s failure to pay plaintiffs wages.
23   (Complaint at ¶ 17, 25.) Such an allegation is sufficient to proceed on plaintiffs’ unlawful
24   business practice claim based on a tethering theory.
25            Under the second test—the “balancing” test—a defendant’s business practice is
26   “unfair” where the gravity of their harm from the unfair practice outweighs the utility to
27   the defendant from the unfair practice. Long, 2013 WL 4655763, at *9. At the pleading
28   stage, however, plaintiffs need only plead facts that allege a “prima facie case of harm,
     having its genesis in an apparently unfair business practice . . . ” Motors, Inc. v. Times


     Ruelas v. County of Alameda, No. 4:19-cv-07637-JST
     Plaintiffs’ Opposition to Aramark’s Motion to Dismiss - 16
             Case 4:19-cv-07637-JST Document 28 Filed 01/31/20 Page 23 of 26


 1   Mirror Co., 102 Cal. App. 3d 735, 740 (Ct. App. 1980). Determining the utility of a
 2   practice “is really quite impossible if only the plaintiff has been heard from, as is the
 3   case when it is sought to decide the issue of unfairness on demurrer.” Id. See also
 4   Rezner v. Bayerishe Hypo-Und Vereinsbank AG, No. C 06-02064 JW, 2011 WL
 5   6329854, at *6 (N.D. Cal. Nov. 8, 2011) (“Thus, where the pleading states a prima facie
 6   case of harm stemming from an apparently unfair business practice, dismissal on the
 7   pleadings is generally inappropriate, as the court cannot weigh the utility of the
 8   defendant's conduct without analysis of some evidence.”) In their complaint, plaintiffs
 9   allege that they are harmed by Aramark’s scheme to utilize their labor while not paying
10   them for work they perform. (Complaint at ¶ 21, 25.) They also allege they are harmed
11   through coercion to work. (Complaint at ¶ 26.) These allegations demonstrate a prima
12   facie case for harm sufficient to proceed under the unfairness prong.
13   IV.    Aramark is Liable Under the Bane Act.
14          Plaintiffs’ complaint alleges that the County defendants and Aramark are liable

15   for violations of the Bane Act. (Complaint at ¶¶ 67-69.) “The Bane Act civilly protects

16   individuals from conduct aimed at interfering with rights that are secured by federal or

17   state law, where the interference is carried out ‘by threats, intimidation or coercion.’”

18   Reese v. Cty. of Sacramento, 888 F.3d 1030, 1040 (9th Cir. 2018). See also Knapps v.

19   City of Oakland, 647 F. Supp. 2d 1129, 1168 (N.D. Cal. 2009), amended in part (Sept.

20   8, 2009) (“To obtain relief under this statute, a plaintiff must prove that a defendant

21   tried to, or did, prevent the plaintiff from doing something that he had the right to do

22   under the law, or to force plaintiff to do something that he was not required to do under

23   the law.”) “[A] Bane Act claim may be asserted against private individuals as well as

24   state actors.” Russell v. City & Cty. of San Francisco, No. C-12-00929-JCS, 2013 WL

25   2447865, at *15 (N.D. Cal. June 5, 2013).

26          Here, plaintiffs allege that the County defendants and Aramark entered into a

27   contract that by its design interfered with plaintiffs’ statutory rights under the labor

28   code to receive wages for work performed. (Complaint at ¶¶ 21, 25.) They allege that the
     County defendants threatened punishment such as solitary confinement or refusing to



     Ruelas v. County of Alameda, No. 4:19-cv-07637-JST
     Plaintiffs’ Opposition to Aramark’s Motion to Dismiss - 17
             Case 4:19-cv-07637-JST Document 28 Filed 01/31/20 Page 24 of 26


 1   feed plaintiffs if they did not work to meet Aramark’s quotas. (Complaint at ¶¶ 26-27,
 2   30.)
 3          Aramark argues that plaintiffs’ Bane Act claim against it fails because plaintiffs
 4   do not allege a violation of constitutional rights for which Aramark is liable and because
 5   plaintiffs do not allege that Aramark threatened, coerced, or intimidated plaintiffs.
 6   (MTD at 17:4-18.) Aramark’s arguments are unpersuasive.
 7          Aramark’s first argument applies too narrow a scope to the Bane Act. The Bane
 8   Act protects a plaintiff from having any right secured by federal or state law interfered
 9   with by threats, coercion, or intimidation, not just rights secured by the United States
10   Constitution. Cal. Civ. Code § 52.1 (defendant may not interfere “with the exercise or
11   enjoyment by any individual or individuals of rights secured by the Constitution or laws
12   of the United States, or of the rights secured by the Constitution or laws of this state . .
13   .” (emphasis added)). It is not necessary, as Aramark argues, that plaintiffs allege that it
14   interfered with plaintiffs’ federal constitutional rights. Id. It is sufficient that plaintiffs,
15   as they have here, allege that Aramark and the County defendants interfered with
16   plaintiffs’ statutory rights. 6
17          Aramark’s second argument is also unavailing. Aramark is liable under the Bane
18   Act for the actions of its joint employer where it “knew or should have known about the
19   other employer’s conduct and failed to undertake prompt corrective measures within its
20   control.” U.S. Equal Employment Opportunity Comm'n v. Glob. Horizons, Inc., 915
21   F.3d 631, 641 (9th Cir. 2019). As discussed above, plaintiffs allege sufficient facts for the
22   Court to infer Aramark’s knowledge of the County’s actions and its encouragement of
23   and/or acquiescence to the misbehavior so that it may meet its quotas. (Complaint at ¶¶
24   21, 24-27, 30.)
25
26
     6Aramark cites Chan v. City of Milpitas, No. 19-cv-01966-NC, 2019 WL 3220253 (N.D.
27   Cal. July. 17, 2019) to support its argument. (MTD at 17:6-9.) However, it is clear from
     the language its’ motion quotes that interference with a statutory right rather than a
28   constitutional right may be the basis for liability under the Bane Act. (See MTD at 17:8-9
     quoting Chan, 2019 WL 3220253, at *7-8 “‘[Plaintiff] failed to allege any violation of her
     Constitutional or statutory rights.’”) (emphasis added).)


     Ruelas v. County of Alameda, No. 4:19-cv-07637-JST
     Plaintiffs’ Opposition to Aramark’s Motion to Dismiss - 18
             Case 4:19-cv-07637-JST Document 28 Filed 01/31/20 Page 25 of 26


 1          Further, Aramark is liable where it aids and abets the County defendants in
 2   violating the plaintiffs’ rights by threats, coercion, or intimidation. Casey v. U.S. Bank
 3   Nat. Assn., 127 Cal. App. 4th 1138, 1144 (2005) (“California has adopted the common
 4   law rule for subjecting a defendant to liability for aiding and abetting a tort.”). See also
 5   Jones v. Kmart Corp., 17 Cal. 4th 329, 334 (1998) (discussing hypotheticals where a
 6   private actor may be liable under the Bane Act where they are assisted by government
 7   actors in violating the rights of others). “Aiding and abetting occurs when one helps
 8   another commit a prohibited act.” Reno v. Baird, 18 Cal. 4th 640, 655–56 (1998). Aid
 9   and abet “may fairly be construed to imply an intentional participation with knowledge
10   of the object to be attained.” Casey, 127 Cal. App. 4th at 1146 (emphasis in original).
11          Plaintiffs’ allegations regarding the scheme under which the defendants secured
12   uncompensated labor are sufficient to allege Aramark is liable under the Bane Act, even
13   where the County was the party that exerted the coercive tactic. Each assisted the other
14   intentionally with knowledge of the object to be attained—uncompensated labor of
15   detainees and prisoners in the County’s custody. (Complaint at 21, 25-27, 30.)
16   Defendant’s arguments fail.
17   V.     Plaintiffs Request Leave to Amend their Complaint Should the Court
            find Defect in their Allegations.
18
            When a court dismisses a complaint for a deficiency in the pleading that can be
19
     cured, it should do so without prejudice. Yagman v. Garcetti, 852 F.3d 859, 863 (9th
20
     Cir. 2017). Plaintiffs can plead additional facts to support their claims or perfect their
21
     causes of action, and they request the opportunity to amend their complaint in the event
22
     that the Court determines that they do not plead sufficient facts to state claims for relief.
23
     ///
24
     ///
25
     ///
26
     ///
27
     ///
28




     Ruelas v. County of Alameda, No. 4:19-cv-07637-JST
     Plaintiffs’ Opposition to Aramark’s Motion to Dismiss - 19
            Case 4:19-cv-07637-JST Document 28 Filed 01/31/20 Page 26 of 26


 1                                      CONCLUSION
 2         For the foregoing reasons, the Court should deny defendant’s Motion to Dismiss.

 3
 4
 5         Dated: January 31, 2020
 6                                           SIEGEL, YEE, BRUNNER & MEHTA
 7
 8                                           By_/s/EmilyRose Johns_______
                                               EmilyRose Johns
 9
10                                           Attorneys for Plaintiffs
11                                           ARMIDA RUELAS, DE’ANDRE EUGENE
                                             COX, BERT DAVIS, KATRISH JONES,
12                                           JOSEPH MEBRAHTU, DAHRYL REYNOLDS,
                                             MONICA MASON and LUIS NUNEZ-
13                                           ROMERO
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28




     Ruelas v. County of Alameda, No. 4:19-cv-07637-JST
     Plaintiffs’ Opposition to Aramark’s Motion to Dismiss - 20
